Citation Nr: 1233630	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a liver disorder, other than hepatitis.

3.  Entitlement to an increased disability rating for hepatitis C, rated as 10 percent disabling from December 19, 2008, to the present.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Esq.




ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to October 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and August 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In accordance with the opinion of the United States Court of Appeals for Veterans Claims (Court), entitlement to a TDIU has been included as an issue on appeal, as it is part and parcel of the Veteran's claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Board notes initially that not all of the Veteran's VA records have been obtained and associated with the claims file.  Although the claims file includes VA medical records dated up until April 2010, these records appear to be incomplete.  Specifically, a November 2008 VA record indicates that the Veteran was to be scheduled for a liver biopsy.  However, the claims file does not include a report of any liver biopsy completed after this time.  Moreover, the Veteran essentially reported in a February 2012 correspondence that he has received treatment at the Central Arkansas VA medical facility and specifically requested that VA obtain his medical records.  The Veterans Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, all of the Veteran's VA medical records must be obtained and associated with the claims file.

Additionally, the Board finds that a medical examination is needed with respect to the Veteran's right knee claim.  The claims file reflects that the Veteran failed to report for the VA joints examination that was scheduled in July 2010 to assess the etiology of his claimed right knee disorder.  Evidence in the claims file reflects that the Veteran was incarcerated around the time of the scheduled examination.  

The Veteran now claims that he did not receive notice of the July 2010 examination.  He reported that he moved from his previous address of record and requested that he be rescheduled for another VA examination.  The claims file does not contain copies of any notices sent to the Veteran regarding the July 2010 examination or any notices that were returned as undeliverable by the post office.  However, given the circumstances that occurred around the time of the July 2010 VA examination, the Veteran's desire to still participate in a VA examination, and giving the Veteran the benefit of the doubt, the Board finds good cause for the Veteran's failure to report for his scheduled examination.  See 38 C.F.R. § 3.655(a).  Accordingly, the Veteran shall be scheduled for a VA examination to determine the etiology of his claimed right knee disorder.

An additional examination is also warranted with respect to the Veteran's claim for an increased rating for his service-connected hepatitis C disability.  The claims file reflects that he was last afforded a VA examination for his hepatitis C disability in February 2009.  Since that time, the Veteran reported on his March 2010 VA Form 9 that his hepatitis C had gotten worse, as he now experiences malaise, nausea and fatigue.  In light of the Veteran's most recent assertions of an increase in severity, coupled with the outstanding VA medical records potentially relevant to his claim, the Board has no choice and must remand the issues so that the Veteran can be afforded an additional examination to assess the current severity of his hepatitis C disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Veteran must be afforded an additional VA examination to determine the current severity of his service-connected hepatitis C.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655.

Finally, a remand is warranted for the TDIU claim.  As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. Ap. 47 (2009).  On the March 2010 VA Form 9, the Veteran essentially asserted that he was unable to perform work tasks due to his service-connected hepatitis disability.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  Id.

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thereafter, the RO should undertake any additional development deemed necessary to adjudicate the claim for TDIU benefits.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.
  
2.  Obtain all outstanding VA treatment records and any private medical records identified by the Veteran that are relevant to his claims.  Specifically, all outstanding treatment records from the Central Arkansas VA medical facility shall be obtained and associated with the claims file or into Virtual VA.

3.  After all outstanding medical records have been associated with the claims file, schedule the Veteran for a VA physical examination in order to determine the nature, extent, onset and etiology of any right knee disorder found to be present.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  With regard to any right knee disorder observed, the examiner must express an opinion as to whether it is at least as likely as not (a 50 percent possibility or greater) that any disability to the Veteran's right knee is related to or had its onset in service.  The examiner should specifically address the Veteran's in-service right knee symptomatology and diagnoses.  If arthritis is shown in the joint, the examiner should also state whether this arthritis was manifest within a year following the Veteran's discharge in October 1974.

In providing the requested opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his right disorder, and the continuity of such symptomatology.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected hepatitis C.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner shall identify any current symptoms and any sequelae of hepatitis, such as cirrhosis or malignancy of the liver, experienced by the Veteran, if possible.  

(a)  The examiner shall state whether the Veteran experiences intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 1 week but less than 2 weeks during the past 12-month period.  

(b)  The examiner shall also state whether the Veteran experiences daily fatigue, malaise, and anorexia (without weight loss of hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks but less than 4 weeks during the past 12-month period.  

(c)  The examiner shall state further whether the Veteran experiences daily fatigue, malaise, and anorexia (without weight loss of hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period but not constantly.

(d)  The examiner shall state whether the Veteran experiences near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

(e)  The examiner finally shall comment on the impact of the Veteran's hepatitis disability on his ability to work.  

The examiner is advised that an incapacitating episode of hepatitis C is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's most recent mailing address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completion of the above, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required, to include any additional development regarding the liver disorder claim.  If further action is required, it should be undertaken prior to further claims adjudication.

7.   Then readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



